ORDER

PER CURIAM.
This is a breach of contract case wherein Mary Genevieve Hyde (Hyde) sued Mark Patterson (Patterson) for breach of a residential real estate contract (Sale Contract). Patterson appeals from the trial court’s judgment in favor of Hyde, for $28,221.01 in actual damages, consisting of interest costs, commission costs and property tax costs plus $17,252.50 in attorneys’ fees, which were awarded pursuant to the Sale Contract, for a total judgment of $45,473.50. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

. Hyde’s motion for attorneys’ fees and costs is granted in the amount of $5000.00.